Case 1:19-cv-01497-NBF Document 15 Filed 01/28/20 Page 1 of 3

In the Cited States Court of Federal Clarins

No. 19-1497C
(Filed: January 28, 2020)

 

 

ROJAS-VEGA,
) Pro Se; Failure to Prosecute; RCFC 41

Pro Se Plaintiff, )

)

V. )

)

THE UNITED STATES, )

Defendant. 5

)

ORDER OF DISMISSAL

On November 26, 2019, the court issued an order (Doc. No. 13, attached) which
required the plaintiff to file a response to the defendant’s motion to dismiss by December
13, 2019. On January 8, 2020, the court filed a second order (Doc. No. 14, attached)
directing the plaintiff to file his response by January 15, 2020 in order to proceed with his
case, and that failure to respond could result in dismissal of his case for failure to
prosecute under to Rule 41(b) of the Rules of the United States Court of Federal Claims
(“RCFC”).

A review of court records indicates that plaintiff has not yet responded to the
defendant’s motion to dismiss. The above-captioned case is therefore DISMISSED under
RCFC 41(b) without prejudice for failure to prosecute. The Clerk of the Court is
DIRECTED to enter judgment accordingly.

  
       

IT IS SO ORDERED. / \

j
/
t

  

/, .
/NANCY B. FIRESTONE /
Senior Judge .
Case 1:19-cv-01497-NBF Document15 Filed 01/26/20 Page 2 of B

In the Gnited States Court of Federal Claims

No. 19-1497C
(Filed: November 26, 2019)

 

)

ROJAS-VEGA, )
)

Pro Se Plaintiff, )

)

Vv. ).
ee )

THE UNITED STATES, )
)

Defendant. }

)

 

ORDER DENYING NEGATIVE INFERENCE AND SCHEDULE FOR
RESPONSE TO THE MOTION TO DISMISS

Plaintiff filed a motion on November 12, 2019 (Docket No. 10) asking the court to
draw. a negative inference against the defendant from the government’s failure to produce
documents. A negative inference can be drawn based on the spoliation of evidence during
discovery. Now pending before the court is the gzovernment’s motion to dismiss for lack
of subject matter jurisdiction and for failure to state a claim (Docket No. 11). The motion
for a negative inference is premature pending the outcome of the government’s motion.
The plaintiff's motion to draw a negative inference is DENIED.

The plaintiff shall have until Friday, December 13, 2019 to file a response to the
government’s motion to dismiss.

IT ISSO GRDERED.

 

 

i é \
NANCY B. FIRESTONE
Senior Judge

 

 
CASE LAS-GV-CHS7ABE COGN te Flee Chesed Pager a2

In the Qnited States Court of Federal Clanns

No, 19-1497C
(Filed: January 8, 2020)

 

 

)
ROJAS-VEGA, )
)
Pro Se Plaintiff, )
)
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On November 25, 2019, the United States filed a motion (Doc. No. 11) to dismiss
the plaintiff's complaint in the above-captioned case. On November 26, 2019, the court
issued an order which required the plaintiff to file a response by December 13, 2019
(Dac. No. 13).

A review of court records indicates that plaintiff has yet to respond to United
States’ motion to dismiss his complaint. Plaintiff shall have until Wednesday, January
15, 2020 to respond to the United States’ motion to dismiss. Should plaintiff fail to
respond, the court will dismiss the above-captioned case for failure to prosecute pursuant
to Rule 41(b) of the Rules of the United States Court of Federal Claims.

IT IS SO ORDERED.

 

NANCY B. FIRESTONE
Senior Judge

 
